Per Curiam. After being convicted of aggravated assault, appellant Thomas F. Story petitioned the Searcy County Circuit Court to return bond money allegedly posted on his behalf by a party who was allegedly reimbursed by Mr. Thomas. The petition was denied, and Mr. Story appealed. In response to a contention by Mr. Story that the record of proceedings concerning the return of the bond money was incomplete, we remanded the case to the Trial Court on June 26, 1995, to settle the record. The State has moved to dismiss the appeal because no action to settle the record has been taken by the Trial Court. Mr. Story has moved to disqualify Circuit Judge David Reynolds, claiming the delay is the result of bias. He also asks that the record include transcripts of a hearing held by Judge Reynolds on July 15, 1995, and a telephone conference with Judge Reynolds which occurred on July 17, 1995, each of which concerned the issue at hand.  The Searcy County Circuit Court is ordered to present to this Court within 30 days the settled record in this matter, to include transcripts of any recorded hearing or recorded hearing by telephone conference concerning this case and which occurred on July 15 or July 17, 1995. The State’s motion to dismiss the appeal is denied. Mr. Story’s motion to disqualify Judge Reynolds is denied without prejudice.